DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicant’s’ claims and remarks filed 7/30/2021 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.

INFORMATION DISCLOSURE STATEMENT
2.      No new Information Disclosure Statement has been submitted for review.


WITHDRAWN REJECTIONS
3.         Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.





OBJECTION 
4.	Claim 14 is objected to because while it states “a medicament” the claim is identical in scope to claim 13 and thus the recitation of calling the hydrogel “a medicament” does not add anything to the scope of the claim as the same chemokine/immunostimulatory adjuvants are present.  Appropriate correction is required. Claim 26 recites the copolymer is poloxamer 407 and/or poloxamer 108 and claim 27 recites the same features. The Examiner does not regard referring to the hydrogel as a “medicament” or “thermosensitive mucoadhesive polymeric hydrogel” different in scope as the “medicament” is defined as the thermosensitive mucoadhesive polymeric hydrogel. The Examiner suggests cancelation of claims 14 and 26.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims  13-14, 16-17, 19, 20, 23-26, 28  and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Driessens et al. “Development of a successful antitumor therapeutic model combining in vivo dendritic cell vaccination with tumor irradiation and intratumoral GM-CSF delivery” 2010 in view of Seo et al. (WO2006014067), Viegas et al. (US Patent 5124151),  Bredehorst et al. (US 2016/0271257), Ma et al., “Novel supramolecular hydrogel/micelle composite for co-delivery of anticancer drug and growth factor” and Gravett et al. (US 2014/0221307) and Askari (US 2014/0302051).
Driessens et al. “Development of a successful antitumor therapeutic model combining in vivo dendritic cell vaccination with tumor irradiation and intratumoral GM-CSF delivery” 2010 (hereinafter Driessens et al.) disclose use of Poloxamer 407 hydrogels that have thermoreversible (i.e.,  thermosensitive) properties (see bottom of page 275 left section under “Use of Poloxamer 407 to protect AAC2/1-mGM-CSF vectors or recombinant GM-CSF). The hydrogels are mixed with AAVS-1-mGM-CSF vectors or recombinant GM-CSF (granulocyte macrophage colony stimulating factor). The release disclosed is for 28 days.
Driessens et al. does not disclose the w/v of aqueous solution (e.g. water). 
	Seo et al. (WO2006014067) disclose multiblock copolymers forming hydrogels (abstract). The hydrogels are capable of sol-gel transition (title). The multi-block two or more of such drugs. The drug may preferably be an ionic drug and particularly a peptide or protein having a large number of carboxylic groups and amino ionic groups in its molecule. Exemplary peptides or proteins includes growth hormone (GH), interferon (IFN), granulocyte colony stimulation factor (G-CSF), granulocyte macrophage colony stimulating factor(GMCSF), erythropoietin (EPO), interleukin (IL), fibroblast growth factor, follicle stimulating hormone (FSH), macrophage colony stimulating factor(M-CSF), nerve growth factor (NGF), octreotide, insulin, insulin-like growth factor(IGF), calcitonin, tumor necrosis factor (TNF), vascular endothelial growth factor (VEGF), epidermal growth factor (EGF), platelet-derived growth factor (PDGF), bone morphogenetic protein (BMP), tissue plasminogen activator (TPA), thrombopoietin(TPO), tissue growth factor, tumor necrosis factor(TNF) and so on. The peptide and protein may be natural, synthetic, native, glycosylated, modified with a polymer such as PEG, and biologically active fragments and analogs thereof. Seo et al. discloses  used herein, the term "bioactive agent" or "drug" or any other similar term  The multi-block copolymer of the present invention can be dissolved in water (aqueous solution) at a concentration of 2 to 40 wt% and its gelation temperature ranges from 10 to 500 C (i.e., overlapping gelification temperature as the claimed 21-28°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Driessens in view of Seo does not disclose the claimed mucoadhesive in the recited amounts.
Viegas et al. (US Patent 5124151) (hereinafter Viegas et al. disclose thermoreversible gels for injection into the body of a mammal (abstract). The compositions comprise mixtures of polyoxyalkylene polymer and an ionic polysaccharide and can be injected into the mammalian body as a low viscosity liquid at ambient temperatures which, upon contact the mammalian body, forms a semi-solid gel having a very high viscosity (col, 2, lines 56-64). In one embodiment, the 
With further regards to the gelification temperatures,  21°C and 28°C Bredehorst et al. (US 2016/0271257) (hereinafter Bredehorst et al.) disclose in-situ forming gel systems that undergo sol to gel transition which is free flowing sol at room temperature and a non-flowing gel at body temperature (para 0044). The sol-gel transition temperature is a function of concentration as well as composition of a block copolymer (para 0134). Suitable hydrogels include poloxamers (pluronics such as F127) (para 
The modified Driessens et al. does not disclose co-delivery of mifamurtide or kits.
	Gravett et al. (US 2014/0221307) (hereinafter Gravett et al.) disclose kits comprising components, which, upon mixing and application to treatment site, results in hydrogel formation in situ (para 0008 and 0014 and para 0084-0087). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to include the composition of the modified Driessens in kits for convenience of mixing and forming hydrogels in situ.
Ma et al., “Novel supramolecular hydrogel/micelle composite for co-delivery of anticancer drug and growth factor” (hereinafter Ma et al.) disclose co-delivery of anticancer drug and growth factors from pluronic hydrogels  and disclose G-CSF could be co-encapsulated in hydrogel matrixes with camptothecin (anticancer drug) (abstract and introduction and materials). Ma et al. disclose that it is expected that such a hydrogel nanocomposite can be utilized to co-delivery other hydrophobic drugs (conclusions). 




RESPONSE TO ARGUMENTS
6.	Applicants’ arguments have been fully considered and are moot in view of the new grounds of rejection. Applicants’ arguments pertain to the gelification temperature of 20 to 40 °C however, as disclosed above in view of the combined teachings, of Seo, Viegas and Bredehorst, one skilled in the art would know that these temperatures at which gelling occurs  are suitable for poloxamer gels for use with  immune modulating agents. Applicants have not demonstrated any criticality. The Examiner disagrees that none of the references disclose the gelification temperature as Seo disclosed temperatures that overlap.
	In response to the argument of hindsight, the Examiner respectfully submits that Applicants may argue that the Examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness. The combined teachings  of Driessens, Seo, and Viegas arrive at the claimed thermoreversible hydrogels (poloxamer) in overlapping amounts and gelification temperature for co delivery of anticancer drugs and growth factors from pluronic hydrogels as further disclosed in the combined teachings of Viegas, Ma and Askari.
	Applicants are arguing the references individually when one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Driessens et al. disclose the same hydrogels (poloxamer 407) and that they have thermoreversible properties. 

CORRESPONDENCE
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-Awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615